Title: To Thomas Jefferson from Caesar A. Rodney, 28 December 1800
From: Rodney, Caesar A.
To: Jefferson, Thomas



Honored & Dear Sir,
Philadelphia Decr. 28th. 1800.

Your esteemed favor of the 21. inst: was transmitted from Wilmington this morning to me at this place, where I generally spend Christmas week ever since my marriage with the daughter of Capt: John Hunn of this City.
I most sincerely regret the situation in which an equality of votes for the Republican candidates is likely to place us, but in case of such an event I should calculate with great confidence on unanimity among the States having Republican majorities in the house of Representatives viz. Georgia. N. Carolina—Tenessee—Virginia, Kentucke, Pennsylvania. N. jersey & N. York—8. I can not indulge for a moment the suspicion that N. York would swerve from principle on so all important an occasion or be swayed by any local considerations on the subject & I cannot even harbour a suspicion of the rest.
If I am correct as to the number of Republican States & as to the  patriotic motives by which they will be guided we must have eight states certainly voting for the man whom the voice of the people has proclaimed already as our Chief Magistrate & to all eyes have been turned at this crisis: that altho’ I should have much preferred, that the Federalists as they style themselves should have had no such opportunity embarrassment afforded them, yet I do not contemplate any great difficulty—From all I hear & see with us every man is for a President’s being chosen for they say the question is not whether we shall have this or that administration, but whether we shall have any administration or government at all. Indeed the attempt would be too bold & daring, to deprive us of a head for one year, to ruin the countenance of any but perfect fire-brands of faction & would be veiwed with a degree of horror by every thinking man in the community. It seems very generally I may say allmost universally agreed by those who differ with me in politics, that Col. Burr never having been contemplated as the President, but only as V. President ought not to be appointed but that the Federalists should vote for the man intended by us to fill that office. I do not know what intrigues under various shapes may be going on at head-quarters or what influence, or system already concerted there by the Federal Partizans, may have on the mind of my friend Bayard (I call him my friend, widely as we differ in our political course, with great truth & justice, for in private life I have never met with a better) when he arrives, but I have lately heard him say repeatedly in company, that in case of an equality of votes between yourself & Col. Burr, he should not hesitate to vote for you & he has spoken frequently of the dignified impartiality observed by you in your conduct as President of the Senate with marked approbation.
If his mind be perfectly made up from my knowledge of his disposition & temper I feel great confidence in the path he will pursue. He will not yield up his opinion or bow down to all the low machinations which some less sensible on points of national or personal honor would readily stoop to.
I mention now only what has passed in mixed companies; for altho from habits of personally intimacy & friendship, he frequently converses with me in a confidential manner, I hold every communication of that kind sacred.
As We want therefore according to the preceding statement but one vote from a Federalist State & I do confidently trust that Delaware will act a noble & manly part, that she will rival her former conduct on the great question of independence & shine among the brightest stars in the constellation. What a glorious opportunity will be presented to a man possessed of a spirit of independence, to  elevate himself above the low groveling views of prejudice & party & to raise a monument of character “aere perennius.”
In throwing my mite into the scale of Republicanism, I am actuated by no desire but that of aiding a good cause & of supporting those principles in which I have been educated from my earliest infancy & the practice of which I hope I shall pursue to my grave. At the moment of my entrance on the theatre of future life, a large estate left me by my Uncle was by legislative grasp destroyed. His accounts which were very extensive & settled in his life time were all rent asunder on his death. The friends of the revolution no longer filled our legislature & the influence of party accomplished the measures necessary to deprive me of his estate. My father Thomas Rodney was persecuted even into the prison where he was confined for 18. Months in the lowest state of health, Notwithstanding he had served his Country in the Councils in the field—had been a member of the Convention of Delaware in 1775. For a great number of years a member of congress and of the assembly the judge of the admiralty during the war a post which he had on the commencement of the Fedl. Government I think rather unadvisedly declined the acceptance of, for I believe Genl. Washington in every instance continued them—He had a Major’s command I believe in the battle of Princeton & was in the engagements of Trenton & Brandywine—At the moment however when “not a [wreck?]” of my uncle’s estate was to be left behind, the present Governor MKean the old & unshaken friend & associate of my uncle & father (& who has been a second father to me) & in consequence of whose removal from Delaware together with my Uncles death & my fathers circumstances embarassed by the war the tories acquired the ascendancy in Delaware stepped forward & saved me a remnant sufficient to put me forward in the world. My situation in life made me industrious & my progress in business was rapid beyond my most sanguine expectations—I have now arrived at that stage of practice in my profession from whence I can look back on those as benefactors who aided in taking away my property, for I would not exchange places to be put in possession of it all. I have uniformly followed the old rule “that honesty is the best policy” I have been open & firm in my political sentiments without giving offence to those who differ with me & amongst whom are many of my constant companions & sincerest friends. I have long since consigned to the “tomb of the Capulets” every personal resentment, as far as I know myself, against the authors of the destruction of the property which I ought to have inherited, & oppose them on the solid basis of public principle alone. At present with an amiable wife & five children to take care of & a  father to maintain I look no farther than to the assiduous practice of the law on which I am solely dependent until I acquire a competence which will not be for a number of years & the little support I have given & shall continue to give yourself (for I shall give every support in my power)—you will believe the declaration I often make to those who oppose you, that I am influenced by no desire of office or appointment but by higher motives that of contributing my share to the support of a system of just & virtuous principles & to arrest a reign of expence taxation & terror. I have troubled you with the preceding sketch as a proof of the sincerity of my declaration & which I trust will be a sufficient excuse for my not opposing Mr. Bayard at our late election. I am not so sanguine as to expect from you Sir, an immediate change of all the bad manners of the late administration to good ones, this must be a work of time, I look however for a stop, to further loans additional taxes & warlike armaments.
The Federalists say the people must now ask us to administer the government without taxes but I always reply if the course of increased taxation be arrested, we have reason to return thanks to the Deity for so great a favor & consider you as worthy the confidence of all good men. Pardon the Author of this letter & believe me to be very sincerly Yours

C A Rodney


P.S. I forgot to mention, that the canal will come before our legislature again this winter & with a prospect of success as we lost it last year by but one vote. Notwithstanding the opposition of Mr. Ridgely our Attorney Gen. the great leader of the Federal party in our house I carried the resolution in favour of it but he clogged the law so as to render it useless with provisions which he carried by one vote.
Gov. MKean is now here in good health & spirits & I have the honor & pleasure of dining with him to day when I contemplate receiving more useful political information.
Caesar A. Rodney

